                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                        Case No. 19-cv-01152-SK
                                   8                     Plaintiff,
                                                                                             CONDITIONAL DISMISSAL
                                   9              v.

                                  10     ALI BOZORGHADAD, et al.,                            Regarding Docket No. 17
                                  11                     Defendants.

                                  12          Plaintiff advises the Court that the parties have reached a full settlement of this matter.
Northern District of California
 United States District Court




                                  13   (Dkt. 17.) They expect to file for dismissal within 60 days. Accordingly, IT IS HEREBY
                                  14   ORDERED that this cause of action is dismissed without prejudice; provided, however that if
                                  15   any party hereto shall certify to this Court, within 60 days, with proof of service thereof, that the
                                  16   agreed consideration for said settlement has not been delivered over, the foregoing order shall
                                  17   stand vacated and this cause shall forthwith be restored to the calendar to be set for trial. If no
                                  18   certification is filed, after passage of 60 days, the dismissal shall be with prejudice.
                                  19          IT IS SO ORDERED.
                                  20   Dated: July 9, 2019
                                  21                                                     ______________________________________
                                                                                         SALLIE KIM
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
